Citation Nr: 1410767	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-02 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than May 1, 2009 for the payment of additional compensation for the Veteran's daughter, P.P., as a school child.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2009 decision issued by the Regional Office (RO) in Philadelphia, Pennsylvania.  The case comes to the Board from the RO in Baltimore, Maryland.

While the Veteran had initially requested a hearing, she later withdrew her request.  Therefore, no hearing was held in this matter.


FINDINGS OF FACT

1.  The Veteran was awarded service connection for various disabilities with a combined 30 percent rating effective January 27, 1996 in an April 1996 rating decision.  She was notified at that time that she could be paid additional benefits for her spouse and children.  

2. She provided the required dependency information in July 1996 and her dependants were added to her award in an October 1997 rating decision effective January 27, 1996.

3.  In November 1998 the Veteran was sent a letter that explained the circumstances under which she could receive additional compensation for dependants, including school children.

4.  In January 2001 the Veteran filed a claim to add her daughter, S.P., back to her award as a school child.  In the award letter, she was informed that her daughter, P.P., would be removed from her award on July [redacted], 2005 when she reached age 18. 

5.  In March 2009 the Veteran was sent a letter informing her that her benefits were proposed to be reduced effective November 13, 2000, as that was the last time VA knew she had a dependant child.    She was sent another letter containing this information in April 2009.  

6.  On April 20, 2009 VA received a "Declaration of Status of Dependants" form on which the Veteran indicated that P.P. was still in school.

7. In May 2009 the Veteran was sent a letter that informed her that a "Request for Approval of School Attendance" showing that P.P. was in school was necessary before she could be added to her award.  

8.  On May 22, 2009 the "Request for Approval of School Attendance" for P.P. was received showing that P.P. started school in August 2005.


CONCLUSION OF LAW


The criteria for an effective date earlier than May 1, 2009 for the payment of additional benefits for P.P. as a school child were not met. 38 U.S.C.A. §§ 501, 5110; 38 C.F.R. §§ 3.503, 3.667.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. However, in this case, the law, and not the facts, that are dispositive of the appeal. Therefore, the duties to notify and assist are not applicable to this claim. 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011); Mason v. Principi, 16 Vet. App 129 (2002). 

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent. 38 U.S.C.A. §§ 1115 , 1134, 1135 (West 2002). Specific rates are provided for the Veteran's spouse and children. A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training, but not after attaining the age of 23 years, is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A)  (West 2002); 38 C.F.R. § 3.57(a)  (2011). The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if she is enrolled in school. 38 C.F.R. §§ 3.503 , 3.667 (2011). 

Additional compensation may be paid from a child's eighteenth birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for those benefits is filed within one year from the child's eighteenth birthday. 38 C.F.R. § 3.667(a)(1)  (2011).

 Compensation based upon a course of instruction at an approved educational institution which was begun after a child's eighteenth birthday may be paid from the commencement of the course, if a claim is filed within one year from that date. 38 C.F.R. § 3.667(a)(2)  (2011). 

Otherwise, the effective date of an award of benefits is the date that VA received the claim.  The regulations noted above allow an earlier effective date only under the specified circumstances.  The payment of monetary benefits based on original, reopened, or increased awards may not be made for any period prior to the first day of the calendar month following the month in which the award became effective. 38 C.F.R. § 3.31. 

A specific claim in the form prescribed by VA must be filed for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151  (2011); 38 U.S.C.A. § 5101(a)  (West 2002). Individuals to whom benefits are being paid are required to certify, when requested, that any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist. 38 C.F.R. § 3.652(a)  (2011). When the required certification is received, benefits will be adjusted, if necessary, in accordance with the facts found. 38 C.F.R. § 3.652(b)  (2011). 

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application. If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application. That applies to applications for increased benefits by reason of existence of a dependent. 38 C.F.R. § 3.109(a)(2)  (2011).

In this case, the Veteran's daughter, P.P., turned 18 on July [redacted], 2005 and was properly removed from the Veteran's award effective her eighteenth birthday.  The Veteran did not notify VA that P.P. was a school child until April 20, 2009.  The appropriate form to certify P.P.'s school attendance was received on May 22, 2009 showing that she had started school August 2005.  Thus, VA was not was not notified that P.P. was a school child within one year of P.P.'s eighteenth birthday or within one year of the commencement of her educational program.  Thus, April 20, 2009 was the proper effective date for the addition of P.P. as a school child, because that is the first time that the Veteran notified VA of P.P.'s status as a school child.  Payment would therefore be from May 1, 2009.

The Veteran contends that an earlier effective date should apply because she was unaware that she needed to request that P.P. be added to award as a school child in order for payments to continue after P.P.'s eighteenth birthday and because she supported P.P. throughout her schooling. She stated that the letter proposing to reduce her benefits was sent to the wrong address.  This does not obviate the need for her to notify VA and file the appropriate paperwork to add P.P. as a school child.  She was required to do this regardless of whether VA sent her a proposal to reduce her compensation.  Moreover, she was aware of the need to notify VA that P.P. was a school child because she filed the appropriate paperwork to add S.P. as a school child some years earlier, showing that she knew the procedures necessary to obtain additional compensation for a school child between the ages of 18 and 23.  In any event, the effective dates for awards of VA compensation are set by law. The Board does not have jurisdiction to provide equitable relief and may not award an effective date prior to what is allowed by law.



ORDER

An effective date earlier than May 1, 2009 for the payment of additional compensation for P.P. is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


